As disclosed by the record, the trial of this closely contested action was conducted in an atmosphere of bickering and exchanges of bitterness and prejudicial statements between counsel which prevented a dispassionate consideration of the case by the jury (cf. Zaulich y. Thompkms Sq. Co., 10 A D 2d 492, 497-498; Cohon & Co. v. Pennsylvania Coal & Coke Corp., 10 A D 2d 667; Browne v. Adams, 12 A D 2d 661; Kohlman v. City of New York, 8 A D 2d 598). In addition, the trial court’s charge to the jury, as a whole, was highly prejudicial to the plaintiff. In the interests of justice a new trial is required. Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur.